--------------------------------------------------------------------------------

EXHIBIT 10.25


SUMMARY OF ANNUAL CASH INCENTIVE
BONUS PLAN FOR EXECUTIVE OFFICERS


 
Pursuant to their employment letter agreements, executive officers of Craft
Brewers Alliance, Inc. (the "Company"), are eligible for annual cash incentive
bonus opportunities subject to attainment of corporate level goals and
individual performance objectives.


Bonus opportunities related to corporate level goals:
The annual incentive bonus opportunities related to corporate level goals for
the Company’s executive officers are set by the Compensation Committee (the
"Committee") of the Company's Board of Directors (the "Board") each year as a
percentage of the executive’s annual base salary.  For 2011, the percentages
range from 32 percent to 56 percent of base salary.  The corporate level goals
are generally defined by objectively measureable financial metrics, including,
achieving specified target levels of earnings before interest, taxes,
depreciation and amortization (“EBITDA”), sales revenues, either for the Company
as a whole or for certain key regions or brands, market share, depletion growth,
and similar measures.  For 2011, the corporate component of the target bonuses
is tied 50 percent to achievement of a specified EBITDA target and 50 percent to
achievement of a specified sales revenue target for the Company.


Achievement above or below the specified target levels for the financial metrics
may result in an upward or downward adjustment in the bonus amount
payable.  Typically, the adjustment is calculated as the product of a defined
factor (2.5% for 2011) and the percentage by which the actual achievement of a
given financial metric is above or below the target level.  If the Company fails
to achieve a specified financial target at the 80 percent level or above, no
part of the bonus opportunity associated with that target is earned.


Bonus opportunities related to individual performance objectives:
The annual incentive bonus opportunities related to individual performance
objectives for the Company’s executive officers are also set by the Compensation
Committee each year and, for 2011, range from 8 percent to 14 percent of the
executive’s respective annual base salary.  The individual performance
objectives are generally based on achieving financial, strategic, operational
and other goals in functional areas for which the executive has
responsibility.  Individual performance objectives are tied to the officer's
role in achieving the Company's strategic and operating goals.
 
 Payout of Bonuses:
The Committee determines the extent to which corporate level objectives and
individual performance goals have been satisfied following the end of each
fiscal year.  Any annual cash incentive bonus award approved by the Committee
for the Company’s Chief Executive Officer is subject to review and ratification
by the Board.  Payment of bonuses, if any, is made promptly following the
Committee's determination.  An executive will not be entitled to receive a bonus
unless he or she remains employed by the Company through the date of the
Committee's determination.





--------------------------------------------------------------------------------